Citation Nr: 9927278	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-14 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

Entitlement to and increased rating for degenerative 
arthritis of the cervical and lumbar spine, knees, hips and 
left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
February 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied an increased rating for degenerative arthritis of the 
cervical and lumbar spine, knees, hips and left shoulder 
evaluated as 10 percent disabling.  The notice of 
disagreement was submitted in November 1996.  The statement 
of the case was issued in March 1997.  By rating action in 
March 1997, service connection was granted for left total hip 
replacement on the basis that it was due to the degenerative 
arthritis of that hip, with an evaluation of 100 percent 
effective from December 12, 1996 and an evaluation of 30 
percent effective from February 1, 1998.  The RO assigned 
separate noncompensable evaluations for degenerative 
arthritis of the cervical and lumbar spine, right knee, left 
knee, right hip and left shoulder from December 11, 1996.  A 
substantive appeal as to the issue of the evaluation assigned 
for degenerative arthritis was received in April 1997.  By 
rating action in April 1999, the evaluation for total left 
hip replacement was increased to 50 percent effective from 
March 30, 1999.

A hearing was held on June 28, 1999 in Wilmington, Delaware 
before the member of the Board.  At the hearing, the veteran 
raised the issue of entitlement to service connection for a 
right shoulder disability.  As that issue has not been 
properly developed on appeal, it is referred to the RO for 
appropriate action.


REMAND

Kent General Hospital records dated in December 1996 
pertaining to the veteran's total left knee replacement 
indicate that he had received outpatient treatment from Dr. 
Richard P. Dushuttle since October 1996.  In addition, at the 
June 1999 hearing, the veteran testified that he had received 
treatment at the Wilmington, Delaware VA medical center, and 
the Dover Air Force Base hospital.  Those records have not 
been obtained.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  The RO should obtain all indicated treatment 
records and then afford the veteran a VA examination.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, the case is REMANDED to the RO for the following:  

1.  The veteran should be contacted and 
requested to sign and submit an 
appropriate form giving his consent for 
the release to VA of all treatment 
records Dr. Richard P. Dushuttle, P.O. 
Box 662, 640 Queen St., Dover, Delaware.  
When the consent form is received, Dr. 
Dushuttle should be contacted and 
requested to furnish copies of all 
records which he may have concerning 
treatment of the veteran's disabilities.  
All records obtained should be associated 
with the claims folder.

2.  The RO should obtain copies of all VA 
medical records, which are nto currently 
in the claims file, concerning treatment 
of the veteran's degenerative arthritis 
from the Wilmington Delaware VA Medical 
Center and all treatment records from the 
Dover Air Force Base Hospital, which are 
not currently in the claims file.  All 
records obtained should be associated 
with the claims folder.

3.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a special VA 
orthopedic examination to determine the 
nature and extent of service connected 
degenerative arthritis.  Such tests as 
the examiner deems necessary should be 
performed, including range of motion 
studies expressed in degrees.  The claims 
folder must be made available to, and 
reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The examiner should comment upon the 
effects of the veteran's service 
connected degenerative arthritis on 
ordinary activity and on how the 
degenerative arthritis impairs him 
functionally.  The examiner, for each 
joint which is service-connected for 
degenerative arthritis, should be asked 
to determine whether the joint exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when each of those 
joints are used repeatedly over a period 
of time.  This determination should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Each issue currently in 
appellate status must be adjudicated by 
the RO.  If the decision remains adverse 
to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.


Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. 


App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

